Citation Nr: 0512332	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  03-37 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for cold injury to both 
feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk


INTRODUCTION

The veteran served on active duty from March 1954 to March 
1956.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Detroit, Michigan (RO).

In his February 2002 claim, the veteran sought service 
connection for residuals of a cold injury, and sought to 
reopen his claim for service connection for bilateral pes 
planus, which had been previously denied in November 1962.  
Both of these issues were adjudicated by the RO, but the 
veteran appealed only the cold injury issue in his December 
2003 substantive appeal.  Therefore, the issue of whether new 
and material evidence had been submitted to reopen a claim 
for service connection for bilateral pes planus is not on 
appeal.  38 C.F.R. §§ 20.200, 20.202 (2004).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board remands this claim to ensure 
full and complete compliance with the duty to assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000 (VCAA).  This is done so that further and complete 
development of the evidence, to assist in a thorough 
evaluation of all material facts, is done before issuing a 
decision on the merits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in the 
line of duty, or for aggravation in service of a preexisting 
injury or disease.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).


The veteran seeks service connection for cold injury to both 
feet.  He claims that in December 1954, he slid off a 
"boondock" and into a body of water at Fort Belvoir, 
Virginia, sustained frostbite, and currently experiences 
severe and persistent pain in both feet as a result.

There are indications that VA did not receive all of the 
medical evidence pertinent to the veteran's claims.  In the 
veteran's March 2004 RO hearing, he stated that he had been 
treated at the Detroit VA Medical Center (VAMC) within the 
previous month, specifically for his bilateral foot pain.  
However, there is no evidence in the file that these records 
were ever requested, nor are they associated with the claims 
file.  If records of VA treatment are material to the issue 
on appeal and are not included within the claims file, a 
remand is necessary to acquire such VA records, because VA is 
deemed to have constructive knowledge of certain documents 
which are generated by VA agents or employees.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the appeal is remanded for the following 
actions:

1.  The RO must contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim, to include 
competent evidence that provides a 
relationship between any current 
residuals of a cold injury to his feet 
and his period of active military 
service.  Based on his response, the RO 
should attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources, to include VA treatment records 
from the Detroit VAMC from March 2004 to 
the present.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  The RO should then readjudicate the 
claim in light of the evidence 
received.  If any benefit is denied, a 
supplemental statement of the case 
should be issued, and the veteran and 
his representative should be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE APPELLANT IS 74 YEARS OF 
AGE.  Hence, this claim must be afforded expeditious 
treatment by the RO.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112). 



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




